Citation Nr: 1739460	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for immunoglobin A (IgA) nephropathy, to include as secondary to service-connected blastomycosis of the lungs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1962 and from July 1964 to August 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.

The Veteran testified before the undersigned at a July 2011 video-conference hearing.  A transcript of that hearing is in the claims file.

In March 2013, the Board reopened the Veteran's claim and remanded it for additional development, to include a new VA opinion.  In September 2015, the Board again remanded the claim for additional development, specifically to obtain addendum medical opinions.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's IgA nephropathy is etiologically related to service, or was caused or aggravated by service-connected blastomycosis of the lungs.


CONCLUSION OF LAW

The criteria for entitlement to service connection for IgA nephropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a) (2016).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied. See id;  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims entitlement to service connection for IgA nephropathy, to include as secondary to his service-connected blastomycosis of the lungs.  For the following reasons and bases, the Board finds that service connection for IgA nephropathy is not warranted.

The record shows that the Veteran has presented three theories regarding the etiology of his IGA nephropathy.  First, he asserted that his condition is directly related to service based on the dusty conditions he was exposed to as a result of his duties.  Second, he has asserted that his condition is a result of the Amphotericin B drug used to treat his service-connected blastomycosis.  Third, he has submitted evidence that his condition is the direct result of his blastomycosis.

The Veteran was diagnosed with blastomycosis of the lungs in December 1964, and was treated with Amphotericin B.  He was service connected for blastomycosis in a March 2004 rating decision.  

Service treatment records are negative for any complaints, treatment, or diagnosis related to any kidney condition.  On a May 1962 report of medical examination upon separation from service, all systems were marked normal, and there was no indication made of any issue related to the Veteran's kidneys.  

The earliest finding of a kidney issue of record is in a December 2000 private medical record, when the Veteran was referred for evaluation of hypertension and slight renal dysfunction.  The record noted that the Veteran had a history of hematuria in the late 90s, but that he responded to antibiotics for treatment of prostatitis.  The record also noted no history of pre-existing renal disease.  In December 2002, a kidney biopsy revealed that the Veteran had IgA nephritis.

In a November 2002 VA medical record, a staff physician (L.V., M.D.) noted that the Veteran had hematuria in 1996, as well as his history of treatment with Amphotericin B in the remote past for blastomycosis.  The physician stated that "it is possible his kidney dysfunction could be from this."  This doctor's opinion lacks probative value, as her statement that a connection "is possible" is speculative.  See 38 C.F.R. § 3.102 ; Obert v. Brown, 5 Vet. App. at 30, 33   (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim).  

In a July 2003 letter from Dr. S.W.C., an infectious diseases specialist, the doctor reported that the Veteran's contracted pulmonary blastomycosis required prolonged hospitalization and extensive therapy with Amphotericin B.  The doctor stated that subsequent to this treatment, it appeared that the Veteran was cured of blastomycosis, but that he was left with some residual kidney damage as a result of his Amphotericin B treatment.  The Board finds that the doctor's bare statement that the Veteran was left with residual kidney damage as a result of his Amphotericin B treatment, without further support or explanation, has little or no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  

In a March 2004 letter from Dr. M.J.R., a nephrologist, the doctor stated that the Veteran was claiming that his treatment with Amphotericin B in the 1960s may have caused chronic kidney damage.  The doctor reported that a review of the literature indicated that Amphotericin B induced renal dysfunction is usually reversible when the drug is discontinued, and furthermore, the Veteran's kidney biopsy showed IGA nephritis.  The doctor stated that in the Veteran's case, he could not find any link between the renal dysfunction and Amphotericin B usage.  This doctor's opinion carries great weight, and he reviewed medical literature and explained why it was applicable in this specific Veteran's case, i.e., that Amphotericin B induced renal dysfunction is usually reversible when the drug is discontinued, and furthermore, that the Veteran has IGA nephritis.  

In an October 2004 email from specialist U.R., M.D., Ph.D., the doctor informed the Veteran that even if the IgA nephritis may have been caused by sand dust, it would be difficult to show that such exposure led to IgA nephritis 42 years later without a contemporaneous urine analysis.

In a July 2005 VA medical opinion, the examiner noted that the Veteran contended that his chronic kidney disease was related to treatment with Amphotericin B for blastomycosis.  The examiner further noted that the Veteran's nephrologist had reviewed the literature concerning the matter and was not able to link IgA nephropathy to treatment with Amphotericin B in this case, as kidney disease related to treatment with this drug was usually reversible once the drug was discontinued, and further, was not associated with the type of nephropathy the Veteran had.  Therefore, the examiner opined that the Veteran's kidney disease was not caused by or the result of Amphotericin B treatment for blastomycosis in the past.  This medical opinion concurs with the March 2004 opinion of Dr. M.J.R., which concluded that the Veteran's IGA nephritis was not related to the Amphotericin B treatment he received for his service-connected blastomycosis.

In a March 2007 letter, Dr. M.H.K., one of the Veteran's kidney transplant physicians, stated that he was familiar with the details and past medical history of the Veteran's case.  The doctor opined that based on his personal experience and a review of pertinent literature, the development of IgA nephropathy can be associated with a prior lung disease.  The doctor further opined that it was as likely as not that the Veteran's kidney failure due to IgA nephropathy was triggered by the Veteran's past problems with blastomycosis pneumonia.  The Board finds that this opinion is not adequate.  Although Dr. M.H.K. referenced pertinent literature, he did not provide any specific rationale for his conclusion.  In addition, his statement that IGA nephropathy "can" be associated with prior lung disease is somewhat speculative.  

In a May 2010 VA medical opinion, the examiner reported that he reviewed additional information submitted by the Veteran, including an article suggesting exposure to dusty conditions and silicon nephropathy.  The examiner opined that there were no grounds scientifically submitted that would contradict the July 2005 medical opinion finding that the Veteran's Amphotericin B was not the cause of his IgA nephropathy.  After review of the additional literature on Amphotericin B and its adverse reactions, the examiner opined there is no association between the Veteran's use of Amphotericin B and his subsequent development of IgA nephritis, leading to nephropathy, and eventual kidney transplant.  The examiner stated that the article submitted by the Veteran concerned silicon nephropathy, and in none of the articles reviewed, including the one submitted by the Veteran, was there any clear cut association between silica exposure and the development of IgA nephropathy.  The examiner further explained that most of the studies suggested that exposure to silica may lead to end-stage renal glomerulonephritis, not IgA nephropathy.  The examiner reported the articles did not contain a conclusion concerning IgA nephropathy, and therefore opined that he could not state whether the Veteran's IgA nephropathy resulting in renal failure was the result of his exposure to dust while in service without resorting to mere speculation.  This medical opinion concurs with the March 2004 opinion of Dr. M.J.R., as well as the July 2005 VA examiner's conclusion that the Veteran's IGA nephritis was not related to the Amphotericin B treatment he received for his service-connected blastomycosis.  Further, this opinion constitutes probative evidence weighing against a direct relationship between the Veteran's IgA nephropathy and his in-service exposures.  In providing the opinion, the examiner reviewed the claims folder and the Veteran's history, as well as the articles provided by the Veteran, and explained that most of the studies suggested that exposure to silica may lead to end-stage renal glomerulonephritis and not the Veteran's condition of  IgA nephropathy.  The examiner also explained that because the articles did not contain a conclusion concerning IgA nephropathy, he could not state whether the Veteran's IgA nephropathy resulting in renal failure was the result of his exposure to dust while in service without resorting to mere speculation.  Because the opinion is specific to the Veteran's case and supported by rationale, it carries great weight.

In a May 2013 letter from VA Dr. T.J.S., the doctor noted the Veteran had a history of pulmonary blastomycosis with treatment using antifungals, including Amphotericin B, for an extended period of time.  The doctor opined that it was plausible that the immune response to the blastomycosis infection induced immunoglobins may have increased the efficacy of the Amphotericin B.  In light of the immune activation, the doctor opined that the treatment may be as likely as not to have played a role in the development of IgA nephropathy.  Again, because this doctor's opinion is couched in speculative terms, i.e., "may have" and "may be," it lacks probative value.

In a June 2013 letter from a VA nephrologist (K.K., M.D.), the doctor reported he had performed a literature database search, and reviewed the Veteran's file and the March 2007 opinion of Dr. M.H.K.  Based on the review, Dr. K opined that there was less than 50 percent chance that the Veteran's IgA nephropathy was related to his blastomycosis infection.  The doctor explained that the Veteran's infection was treated with surgery and antifungal medications in the 1960s, and that he was cured at that time.  The Veteran's medical records did not show any recurrence of the infection, nor did they show any kidney condition until a 1996 hematuria.  Thus, the doctor concluded there was no evidence to suggest that IgA nephritis or nephropathy can develop as a result of exposure to a potential foreign protein or antigen 20 years after the antigenic source had been removed, as was the case with the Veteran.  The doctor's review of literature did not find a single case or series relating infections with blastomycosis and IgA nephritis.

In a July 2013 VA medical opinion, the examiner opined that the Veteran's IgA nephropathy was less likely than not proximately due to or the result of the Veteran's blastomycosis of the lungs, to include treatment using Amphotericin B.  The examiner explained that IgA nephropathy is a type of glomerular disease of the kidney, and while the etiology of the disease is unknown, it is thought to be a secondary disease of the liver, gastrointestinal tract, dermatology, pulmonary system, or infective and immunologic disorders.  The examiner further explained that the current literature was silent as to the use of Amphotericin B and blastomycosis and a delayed link to glomerulus disease.  Although the literature indicates some secondary connection of pulmonary diseases and IgA nephropathy, blastomycosis is not one of the pulmonary diseases found to be linked to IgA nephropathy.  Further, the examiner noted that the Physician's Desk Reference indicated chronic use of Amphotericin may influence kidney function, but that the Veteran's use of Amphotericin B was not chronic, and there is no indication that the drug reached a level of toxicity that would cause any kidney dysfunction in this case.  Therefore, the examiner concluded that it was less likely than not that inhalation of microscopic fungal spores and/or treatment with an antifungal drug such as Amphotericin B resulted in complications of the kidney almost 30 years after exposure.  

In a December 2015 letter from Dr. C.K., the doctor attached an article he believed showed that IgA nephropathy can be associated with prior lung disease.  As the doctor stated, the paper concluded that the recurrence or persistence of inflammatory processes of the lungs leads to IgA mediated immune abnormalities and to mild mesangial changes with predominant IgA deposition, similar to the immunopathologic features of IgA nephropathy.  The doctor's opinion is general in nature and did not explain the connection based on the Veteran's case specifically.  Thus, the opinion carries little probative value.  

In a March 2017 addendum VA medical opinion, the examiner reviewed the file, and the nexus opinion letters of March 2007, June 2013, and December 2015, as well as attached articles.  The examiner opined there was no indication that the March 2007 and December 2015 opinions were made based on a review of the Veteran's medical records and service treatment records.  Based on review of the current literature and the Veteran's medical records, the examiner opined that it was less likely than not that the blastomycosis, including treatment with Amphotericin B, was caused by, related to, or permanently worsened the IgA nephropathy.  The examiner noted that the article submitted in December 2015 suggests a recurrence or persistence of inflammatory processes of the lung leads to IgA nephropathy, but that in the Veteran's case, there was no evidence of recurrence or chronic blastomycosis infection.

The March 2004 opinion of Dr. M.J.R. and the July 2005, May 2010, June 2013, July 2013, and March 2017 VA medical opinions, taken together, constitute highly probative evidence that weighs against entitlement to service connection for IgA nephropathy on both a direct and secondary basis.  These opinions represent the informed conclusions of medical professionals based on review of the Veteran's medical history, and are supported by specific explanations that are consistent with the evidence of record.  They outweigh the conclusory and speculative opinions rendered by the November 2002 VA doctor, Dr. S.W.C. in July 2003, Dr. M.H.K. in March 2007, Dr. T.J.S. in May 2013, and Dr. C.K. in December 2015.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506   (1995).  Of note, the March 2017 VA examiner considered the same article as Dr. C.K. in December 2015 and explained why it was not applicable in the Veteran's case, i.e., because the article suggests a recurrence or persistence of inflammatory processes of the lung leading to IgA nephropathy, but that in the Veteran's case, there was no evidence of recurrence or chronic blastomycosis infection.  

Further, the articles submitted by the Veteran in support of his claim are outweighed by the above probative medical opinions, as the medical opinions are based upon the specific facts and circumstances in this Veteran's case. These medical opinions also carry more weight than the Veteran's lay statements on the issue of the cause of his kidney disorder. To the extent the Veteran's lay statements are based on any article he submitted or referenced, the Board has already addressed this evidence on the merits and explained why it is outweighed by the VA medical opinions. Thus, the Veteran's lay statements are similarly outweighed by the VA medical opinions for the same reasons, as he has not provided an independent rationale, but instead has based his assertion on the aforementioned evidence.  The Board further finds that the Veteran's own opinion on this issue does not constitute competent evidence. In this regard, whether a kidney disorder that develops years after being exposed to dust, etc., may be caused by such exposure, or was caused by a lung disorder or treatment for a lung disorder, not to mention the likelihood of such, is a complex medical determination that is not within the province of lay observation, as such a relationship cannot be perceived through the senses alone, given, among other things, the amount of time that has elapsed and the lack of a physically observable sequence of cause-and-effect.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).

In sum, chronic kidney disease was not manifest during service or within one year following the Veteran's separation from service, and the most probative evidence of record weighs against a relationship between the Veteran's post-service kidney disorder and any incident of service, to include dust exposure.  See 38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).  Further, the most probative evidence of record establishes that the Veteran's kidney disorder was not caused or aggravated by his service-connected blastomycosis or the Amphotericin B drug used to treat his service-connected blastomycosis.  See 38 C.F.R. § 3.310.  The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt rule does not apply and service connection for IgA nephropathy, to include as secondary to blastomycosis of the lungs, is denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for immunoglobin A nephropathy is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


